DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherian et al (US 2019/0296885, hereinafter Cherian, claiming the priority date of provisional application 62/648,169).

Regarding claim 1, Cherian discloses an access point (AP, Fig. 3), comprising: transmitter logic configured to transmit a first signal (transmitter, Fig. 3 and transmit DL signals to station,  Para [0038]); receiver logic configured to receive a second signal (receiver, Fig. 3, and receive UL signals from stations, Para [0038]); and a controller to select a group of stations within range of the access point (processor, Fig. 3 and AP can group stations for full duplex transmission, Para [0027]),												wherein the controller is configured to control the transmitter logic to transmit the first signal to a first station of the group of stations through a downlink channel and to control the receiver logic to receive the second signal from a second station of the group of stations through an uplink channel (AP can transmit DL signals to one or more stations while receiving UL signals from other stations, Para [0073]), the first signal transmitted during a first period and the second signal received during a second period overlapping the first period (AP transmits DL PPDU to a station while another station transmits UL PPDU in an overlapping period, Fig. 12) to perform full-duplex AP communicating with stations using full duplex based on 802.11, Para [0027].  Also see Para [0023,69]/Fig. 3/12 from provisional application 62/648,169).
Regarding claim 11, Cherian discloses a method for controlling communication of information, comprising: selecting a group of stations within range of an access point (AP can group stations for full duplex transmission, Para [0027]); transmitting a first signal from the access point to a first station in the group (AP can transmit DL signals to station,  Para [0038]); receiving at the access point a second signal from a second station in the group (AP can receive UL signals from stations, Para [0038]);											wherein the first signal is transmitted to the first station through a downlink channel and the second signal is received from the second station through an uplink channel (AP can transmit DL signals to one or more stations while receiving UL signals from other stations, Para [0073]) and wherein transmission of the first signal is during a first period and reception of the second signal is during a second period overlapping the first period (AP transmits DL PPDU to a station while another station transmits UL PPDU in an overlapping period, Fig. 12) to perform full-duplex different-frequency (FDDF) communications based on an 802.11 standard between the access point and the first station and the second station (AP communicating with stations using full duplex based on 802.11, Para [0027].  Also see Para [0023,69]/Fig. 3/12 from provisional application 62/648,169).
Regarding claims 2 and 12, Cherian discloses the access point/method of claim 1/11, wherein: the downlink channel corresponds to a first frequency band in the operating bandwidth of the access point, and the uplink channel corresponds to a second frequency band in the operating bandwidth of the access point (AP can use multiple frequency bands, Para [0050] and full duplex using different channels, Para [0075]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9, 10, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian and in view of Madhavan et al (US 2019/0089515, hereinafter Madhavan).

Regarding claims 3 and 13, Cherian discloses the access point/method of claim 1/11, but not explicitly wherein: the first signal includes a first data packet with a first termination point, the second signal includes a second data packet with a second termination point, and the first termination point of the first data packet is aligned in time with the second termination point of the second data packet.  Madhavan discloses AP determines packet length, full duplex duration length, and start time of full duplex communication, Para [0092/122] and there is a duration field that specifies the duration to the end of full duplex communication, Para [0128] and the packets have the same packet length or a shorter packet can be padded in order to reach the same packet length, Para [0129], and packets end at the same time, Fig. 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Madhavan in order to reduce inter-node interference when utilizing full duplex communication.  
Regarding claims 4 and 14, Cherian discloses the access point/method of claim 1/11, but not fully wherein the FDDF communications is based on the 802.11 standard implemented for orthogonal frequency division multiple access (OFDMA).  Cherian discloses full duplex communication based on 802.11, Para [0027] and Madhavan discloses OFDMA scheme, Para [0120].
Regarding claims 5 and 15, Cherian discloses the access point/method of claim 3/13, wherein the controller controls the transmitter logic to transmit the first data packet before the receiver logic receives the second data packet (See the Fig. 12 example, the AP transmits the DL PPDU before another station starts to transmit the UL PPDU to the AP
Regarding claims 7 and 17, Cherian discloses the access point/method of claim 3/13, but not wherein the controller is configured to control the transmitter logic to transmit a first acknowledgement signal to the second station at a time aligned with receipt of a second acknowledgment signal from the first station.  Madhavan discloses both ACK frames can be transmitted a SIFS after the data frames, and the lengths of the ACK frames coincide with each other, Para [0130]/Fig. 12. 
Regarding claims 9 and 19, Cherian discloses the access point/method of claim 1/13, but not wherein the controller is configured to control exchange of request-to-send (RTS) and clear-to-send (CTS) messages with the first station to initiate the FDDF communications.  Madhaven discloses RTS and CTS messages are exchanged between the AP and stations, Fig. 8/12. 
Regarding claims 10 and 20, Cherian discloses the access point/method of claim 3/13, wherein the receiver logic is configured to receive a request-to-send (RTS) message from the first station and the transmitter logic is configured to transmit a clear-to-send (CTS) message to the second station to initiate the FDDF communications.  Madhavan discloses a first station transmits RTS to the AP and the AP transmits the CTS to a second station, Fig. 8. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, in view of Madhavan and in view of Cherian et al (US 2016/0330007, hereinafter Cherian2).

Regarding claims 6 and 16, Cherian discloses the access point/method of claim 3/13, but not wherein the first data packet includes trigger information to initiate FDDF communications with the first and second stations.  Cherian discloses transmitting a trigger frame prior to the full duplex communication, Para [0073] and Cherian2 discloses the preamble of a DL PPDU can include a trigger message, Para [0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cherian2 in order to meet increasing bandwidth requirements by using scheme to allow terminals to share channel resources and increase data throughputs.

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian, in view of Madhavan and in view of Li et al (US 2009/0059831, hereinafter Li).

Regarding claims 8 and 18, Cherian discloses the access point/method of claim 3/13, but not wherein the first data packet includes a medium access control (MAC) header including a group identifier and wherein the group identifier indicates that the first station and the second station are in the group of stations.  Madhavan discloses a frame can have a MAC header, Fig. 5a and Li discloses a group identifier in a MAC packet header, Para [0014].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Li in order to address multiple devices in a packet when unicast mode would be ineffective.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461